 



Exhibit 10.80
Grant No.:
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     CapitalSource Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“Restricted Stock Units”) for shares of its common stock
(the “Stock”) to the Grantee named below, subject to the vesting conditions set
forth below. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attached Restricted Unit Agreement (the “Agreement”) and in
the Company’s Third Amended and Restated Equity Incentive Plan (as amended from
time to time, the “Plan”).
Name of Grantee:
Grantee’s Social Security Number:
Number of Restricted Stock Units:
Grant Date:
Vest Base Date:
Vesting Schedule:
     By your signature below, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

                 
 
      Date:        
 
Grantee
         
 
   
 
               
 
      Date:        
 
         
 
   
CapitalSource Inc.
               
Title:
               

Attachment
     This is not a stock certificate or a negotiable instrument.

1



--------------------------------------------------------------------------------



 



CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Units
  This Agreement evidences an award of restricted stock units in the number set
forth on the cover sheet and subject to the vesting and other conditions set
forth herein, in the Plan and on the cover sheet (the “Restricted Stock Units”).
 
   
Transfer of Unvested Restricted Stock Units
  Unvested Restricted Stock Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered, whether by operation of law or
otherwise, nor may the Restricted Stock Units be made subject to execution,
attachment or similar process. If you attempt to do any of these things, the
Restricted Stock Unit will immediately become forfeited.
 
   
Vesting
  The Company will issue your Restricted Stock Units in the name set forth on
the cover sheet. Your Restricted Stock Units shall vest in accordance with the
vesting schedule set forth on the cover sheet so long as you continue in Service
on the vesting dates set forth on the cover sheet.
 
   
 
  Notwithstanding your vesting schedule, the Restricted Stock Units will become
100% vested upon your termination of Service due to your death or Disability if
you have provided Services to the company for at least one (1) year at the time
your Service terminates.
 
   
Delivery
  As your Restricted Stock Units vest, the Company will issue the shares of
Stock to which the then vested Restricted Stock Units relate. Notwithstanding
the preceding sentence, if the shares of Stock would otherwise be delivered to
you during a period in which you are: (i) subject to a lock-up agreement
restricting your ability to sell shares of Stock in the open market or
(ii) restricted from selling shares of Stock in the open market because you are
not then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or you are
otherwise restricted from trading), delivery of the shares of Stock will be
delayed until the first date on which you are no longer prohibited from selling
shares of Stock due to a lock-up agreement or insider trading or similar plan
restriction, but in any event no later than March 15 of the calendar year
following the calendar year in which the shares of Stock otherwise would have
been delivered.
 
   
Evidence of Issuance
  The issuance of the Stock under the grant of Restricted Stock Units evidenced
by this Agreement shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including,

2



--------------------------------------------------------------------------------



 



     
 
  without limitation, book-entry, registration or issuance of one or more Stock
certificates. You will have no further rights with regard to a Restricted Stock
Unit once the share of Stock related to such Restricted Stock Unit has been
issued.
 
   
Forfeiture of Unvested Restricted Stock Units
  Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock Units pursuant to the terms of this Agreement, the Plan, or any
other written agreement between the Company (or any Affiliate) and you, you will
automatically forfeit to the Company all of the unvested Restricted Stock Units
in the event your Service terminates for any reason.
 
   
Forfeiture of Rights
  If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, the Company has the right
to cause an immediate forfeiture of your rights to this Restricted Stock Unit
and the Restricted Stock Unit shall immediately expire.
 
   
 
  In addition, if you have received Shares in connection with Restricted Stock
Units during the two year period prior to your actions, you will owe the Company
a cash payment (or forfeiture of shares) in an amount determined as follows: (1)
for any Shares that you have sold prior to receiving notice from the Company,
the amount will be the proceeds received from the sale(s), and (2) for any
Shares that you still own, the amount will be the number of Shares owned times
the Fair Market Value of the Shares on the date you receive notice from the
Company (provided, that the Company may require you to satisfy your payment
obligations hereunder either by forfeiting and returning to the Company the
shares or any other shares or making a cash payment or a combination of these
methods as determined by the Company in its sole discretion).
 
   
Leaves of Absence
  For purposes of this Agreement, your Service does not terminate when you go on
a bona fide employee leave of absence that was approved by the Company in
writing if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends unless you immediately
return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

3



--------------------------------------------------------------------------------



 



     
Withholding Taxes
  You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock Units or the Stock. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the vesting of the Restricted
Stock Unit or receipt of Stock arising from this grant, the Company shall have
the right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Affiliate (including withholding the
delivery of vested shares of Stock otherwise deliverable under this Agreement).
 
   
Retention Rights
  This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company (or any Affiliate) in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company (or
any Affiliate) and you, the Company (and any Affiliate) reserve the right to
terminate your Service at any time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, do not have any of the rights of a shareholder
with respect to any unvested Restricted Stock Unit.
 
   
 
  You will, however, be entitled to receive, upon the Company’s payment of a
cash dividend on outstanding shares of Stock, an amount of cash, or Restricted
Stock Units (as determined by the Company from time to time) equal to the
per-share dividend paid on the shares of Restricted Stock Units that you hold as
of the record date for such dividend, which shall be subject to the same
vesting, forfeiture and other conditions as the associated Restricted Stock
Units. No adjustments are made for dividends or other rights if the applicable
record date occurs before your certificate is issued (or an appropriate book
entry is made), except as described in the Plan.
 
   
 
  Your grant shall be subject to the terms of any applicable agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   
 
  This Agreement, the associated cover sheet, and the Plan constitute the entire
understanding between you and the Company regarding this

4



--------------------------------------------------------------------------------



 



     
 
  grant. Any prior agreements, commitments or negotiations concerning this grant
are superseded; except that any written employment, confidentiality,
non-competition and/or severance agreement between you and the Company (or any
Affiliate) shall supersede this Agreement with respect to its subject matter.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement or the cover sheet hereto and any changes thereto, other appropriate
personal and financial data about you such as your contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

5